Title: From James Madison to John Armstrong, 20 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 20. 1814
        
        Note To the Secy. of War on Govr. Shelby’s letter of Augst. 4 put into the hands of J. M. Aug. 19.
        The Secy. of War will state his opinion on the case presented by Govr. Shelby.
        Have not analogous cases of a disproportion of officers, and of mounted volunteers serving as militia been heretofore acted on.
        
          J. M
        
      